  Case 18-16510       Doc 36   Filed 08/01/19 Entered 08/02/19 09:43:13               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )               BK No.:     18-16510
Myjah Karee Creighton,                         )
                                               )               Chapter: 13
                                               )
                                                               Honorable Timothy Barnes
                                               )
                                               )
               Debtor(s)                       )

                             ORDER MODIFYING PLAN AND DEFER

       THIS CAUSE COMING ON TO BE HEARD on the Debtor's Motion to Modify and Defer
Default; the court being advised in the premises; due notice having been given;

  IT IS HEREBY ORDERED:

   1) That Debtor's existing Chapter 13 plan default as of the date of entry of this Order is deferred to
the end of Debtor's plan.

  2) That Debtor's Chapter 13 Plan is hereby modified to increase Debtor's plan payment to $240.00
per month for the remainder of her plan.




                                                            Enter:


                                                                     Timothy A. Barnes
Dated: August 01, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Thomas Stahulak
 Counsel for Debtor
 STAHULAK & ASSOCIATES, L.L.C.
 53 W. Jackson Blvd., Ste. 652
 Chicago, IL 60604
 (312) 662-1480 | (312) 268-7328 fax
 info@getfiled.com
